ORDER
The Disciplinary Review Board on June 30, 1998, having filed with the Court its decision concluding that JOSEPH P. SKRI-PEK of FAIRFIELD, who was admitted to the bar of this State in 1964, should be reprimanded as a matter of reciprocal discipline, respondent having been disbarred in New York after submitting his resignation from the New York bar during an ethics investigation following a judicial ruling of civil contempt for respondent’s failure to obey a court order, and the Disciplinary Review Board having concluded that the misconduct warrants *400substantially different discipline from that imposed in New York (Rule l:20-14(a)(4)(E)), and good cause appearing;
It is ORDERED that JOSEPH P. SKRIPEK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.